 1
     LANZONE MORGAN, LLP
     Jomo K. Stewart, SBN 197560
 2   5001 Airport Plaza Drive, Suite 210
 3   Long Beach, California 90815
     Telephone: 562-596-1700
 4
     iks@lanzonemorgan.com
 5   Attorneys for Plaintiffs YOLANDA and DANIEL SANCHEZ
 6
     RICHARD DOYLE, City Attorney (88625)
 7   NORA FRIMANN, Assistant City Attorney (93249)
 8   ARDELL JOHNSON, Chief Deputy City Attorney (95340)
     KATHRYN J. ZOGLIN, Senior Deputy City Attorney (121187)
 9   Office of the City Attorney
10   200 East Santa Clara Street, 16th Floor
     San Jose, California 95113-1905
11
     Telephone Number: (408) 535-1900
12   E-Mail Address: cao.main@sanioseca.gov
13   Attorneys for Defendant CITY OF SAN JOSE

14                       IN THE UNITED STATES DISTRICT COURT
15
                      FOR THE NORTHEN DISTRICT OF CALIFORNIA
16
                               SANJOSE COURTHOUSE
17
18   YOLANDA SANCHEZ, an individual;           ) Case No.: 18-CV-01871 EJD (NC)
     and DANIEL SANCHEZ, an                    \ MODIFIED
19   individual;                               ) JOINT STIPULATION FOR DISMISSAL
                         Plaintiffs,           j
20
                                                                        ISTRIC
                        vs.                    j
                                                                   TES D      TC
                                                                 TA
21
                                                                                              O
                                                            S




     COUNTY OF SANTA CLARA;                    j
                                                                                               U
                                                           ED




22
                                                                                                RT




     KITINA MARTIN; individually and in        j
                                                       UNIT




                                                                              VED
23                                                                       APPRO
     her official capacity as an employee of   j
                                                                                                       R NIA




24   Santa Clara County; CITY OF SAN           )
                                                                                                   a
                                                                                        J. Davil
                                                       NO




     JOSE; SAN JOSE POLICE                     j                             d w a rd
                                                                     Judge E
                                                                                                       FO




25
                                                        RT




     DEPARTMENT; and DOES 1 through )
                                                                                                   LI




26                                                              ER       10/24/2018
                                                           H




                                                                                               A




     20;                                                             N                             C
                                                                                       F
27                      Defendants.j                                     D IS T IC T O
                                                                               R
28
     JOINT STIPULATION FOR DISMISSAL                             Case No: 18-cv-01871 EJD (NC)
    1          The parties to this action, acting through counsel hereby stipulate to the Dismissal
    2   of this action with prejudice against the CITY OF SAN JOSE and SAN JOSE POLICE
    3   DEPARTMENT, including all claims stated herein, with each party to bear its own
    4   attorney's fees and costs. Plaintiffs waive the right to bring any action against any San
    5   Jose police officer or other employee of the City of San Jose regarding the incidents and
    6   claims stated and/or referred to in the above-entitled action. The protective order shall
    7   remain in effect.
    8       THE CLERK SHALL CLOSE THE FILE AND TERMINATE ALL RELATED
    9   DEADLINES/HEARINGS.
10

11
                                                        LANZONE MORGAN, LLP
12
\
13      Dated: October 24, 2018                   Bv:
14                                                      Jomo K. Stewart, Esq.
                                                        Attorneys for Plaintiffs
15
16
17      Dated: October 24, 2018
18
19
20      Dated: October 24, 2018
21

22
23
24
25
26
27
28
        JOINT STIPULATION FOR DISMISSAL                             Case Nq; 18-cv-01871 EJD (NC)
 1
                                                          RICHARD DOYLE
                                                          CITY ATTORNEY
 2                                                                                                             IA!
 3                                                             1 * i   r
                                                  Rv
                                                   J •
                                                              i i.
                                                               ,
                                                                   !       < j^AA\ f ,
                                                                                ,,,   V   :_________________

 4   Dated: October 24, 2018                             KATHRYN liZOLIN            A
                                                                      \\         (_
 5                                                       Senior Deputy-City Attorney
 6
                                                         Attorneys for Defendants CITY OF SAN
 7                                                       JOSE and SAN JOSE POLICE
 8                                                       DEPARTMENT

 9
10

11
12
13
14
15
16
17
18
19
20
21

22

23
24
25
26
27
28   _______________ ___                   _      3___ _                                  _            __            ___ _
     JOINT STIPULATION FORDiSMISSAL~~..........   ..........               .............."'"CaieNo: TsEv-GISTTEJD (NO)
